Delaney, J. This complaint was filed August 10,1949. The record consists of the complaint, transcript of the testimony, and Departmental Eeport. No jurisdictional question is raised. The claimant, Cecil J. Cavanaugh, 46 years of age, on October 11, 1948, was employed by respondent in the Department of Public Works and Buildings, Division of Highways, as an equipment operator. At approximately 1:30 that afternoon, about three miles southeast of Urbana, Mr. Cavanaugh was asked to start a Caterpillar tractor motor. As he cranked the tractor motor, it backfired, causing the crank to spin backward. The sudden backward motion of the motor crank fractured Mr. Cavanaugh’s left radius one-half inch above the wrist joint. A Division supervisor took Mr. Cavanaugh to Dr. L. M. T. Stilwell of Champaign, Illinois, for treatment. Dr. Stilwell reported, “Complete transverse fracture of the radius, treatment reduction of fracture, application of cast and sling. ” It is our opinion that claimant be allowed twenty (20) per cent loss of use of left hand. Claimant was paid full salary from October 12, 1948, to October 31, 1948, and compensation at the rate of $19.50 per week from November 1, 1948, to January 31, 1949, making a total payment of $362.74. Claimant returned to work for about four days the first of February and then was discharged by the State of Illinois. The Departmental Report and the evidence disclose that claimant was paid compensation to January 31,1949, but the evidence further discloses that he was not able to resume his former occupation at that time, and that no other job was provided. We are of the opinion that he be allowed five weeks ’ additional temporary total disability at the compensation rate of $19.50 per week, or a sum of $97.50. Claimant was overpaid for non-productive time for the period of October 12, 1948, to October 31,1948, in the amount of $50.71. An award is, therefore, entered in favor of claimant, Cecil J. Cavanaugh, for a twenty (20) per cent loss of use of left hand as a result of the accident. For such permanent loss of use of left hand, under Section 8, Paragraph (e) 12, the claimant should receive from the respondent the compensation rate of $19.50 per week for 34 weeks, or the sum of $663.00, and an award is also entered in the sum of $97.50 for five weeks’ additional temporary total disability, or a total award of $760.50, deducting the amount of $50.71 from the award, thereby making a net award in the amount of $709.79, all of which has accrued and is payable forthwith. Respondent has paid the following creditors in connection with Mr. Cavanaugh’s injury: Dr. L. M. T. Stilwell, $125.00; Mercy Hospital, $14.60; and Burnham City Hospital, $43.50; or a total of $183.10. Louis W. Temple, Court Reporter, has rendered á statement for $77.50 for the taking and transcribing of‘ the evidence. This charge is fair and reasonable. An award is, therefore, entered in favor of Lonis W.Temple for taking and transcribing the testimony in this-case in the amount of $77.50. This award is subject to the approval of the Governor as provided in Section 3 of “An Act concerning the' payment of compensation awards to State employees.”1